DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-11 and 17 are withdrawn.

Claim Objections
Claim 18 is objected to because of the following informalities:  The claim recites, “the UVC emitter emit UVC light at a given target.” The verb “emit” is not proper in the instant grammatical context.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 16 recites that “the primary controller identifies the target in the information provided… by the plurality of sensors.” Claim 18 recites that “the primary controller further detects the plurality of targets on the plurality of hosts from the information provided… by the plurality of sensors” and “the UVC controller is configured to control the UVC emitter emit UVC light at a given target among the plurality of targets until the primary controller no longer detects the given target in the information provided by the plurality of sensors.” The written description fails to describe a primary controller identifying, detecting, or no longer detecting targets in sensor information.  In particular, while the disclosure does describe sensor information that could indicate the presence or absence of a target, the disclosure offers no description of a controller with the adaptations or programming that would allow it to recognize such information for detecting or identifying a target. Since the limitations are not supported in the original disclosure, they are new matter and are rejected for failing the written description requirement.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0028700 A1 [Dobrinsky] in view of US 2009/0272029 A1 [Aiking].

Regarding Claim 12:
Dobrinsky teaches a device for exterminating a target on a host using ultraviolet (UVC) light (abstract, using UVC light to control mildew on a plant), the device comprising: 
a UVC emitter configured for emitting UVC light for exterminating the target (Fig. 1 (14a)); 
 an input interface configured to receive a selection of a selected host type from a plurality of host types and a selected target type from a plurality of target types (paras 26, 46 describe buttons on a GUI which are used by to input plant (host) data and mildew (target) data);
a primary controller connected to the input interface to receive the selected host type from the input interface and the selected target type from the input interface and the primary controller is configured to determine an extermination program comprising a UVC dose defined by a UVC light intensity and a UVC light duration (paras 35-38, 45); 

an indicator controlled by the primary controller to provide an indication when the UVC dose has been delivered by the UVC emitter operating at the UVC light intensity for the UVC light duration to complete the extermination program (para 38, “The plant treatment component 42 (e.g., the onboard control device 42C) can provide feedback to the central control component 40 after the plant has been evaluated and/or treated.”).
However, Dobrinsky fails to teach:
that the UVC dose is between a minimum dose defined by the selected target type and a maximum dose defined by the selected host; 
that the UVC light duration is at least a minimum duration defined by the selected target type; and 
that the UVC light intensity is no more than a maximum intensity defined by the selected host type.
Aiking teaches an Ultraviolet treatment system (abstract) which sets a UV-C dose between a minimum dose defined by the selected target type and a maximum dose defined by the selected host (paras 18-21); 
that the UVC light duration is at least a minimum duration defined by the selected target type (para 18- “treated with an amount of UV-C light which is high enough to reduce (or prevent) plant tissue damage caused by said pathogens;” para 106); and 

It would have been obvious to one of ordinary skill in the art before the effective time of filing to use the parameters discussed by Aiking to set minimum and maximum intensity and duration of UV irradiation in Dobrinsky. One would have been motivated to do so since this would allow for effective control of the target while preventing permanent damage to the host. 

Regarding Claim 13:
The modified invention of claim 12 teaches the device according to claim 12, wherein primary controller is configured to present, on the input interface, a range of UVC light durations at or above the minimum duration and a range of UVC light intensities at or below the maximum intensity (Dobrinsky paras 26, 46), and configured to receive a user selection of the UVC light intensity from the range of UVC light intensities and a user selection of the UVC light duration from the range of UVC light durations, wherein the UVC dose from the UVC light intensity and the UVC light duration is between the minimum dose and the maximum dose (Dobrinsky paras 26, 46).

Regarding Claim 14:
The modified invention of claim 12 teaches the device according to claim 12, wherein the indicator is a visual indicator (Dobrinsky para 26) that operates to provide a visual indication that the extermination program is complete (Dobrinsky para 48 – sleep). It would have been obvious to one of ordinary skill in the art before the effective time of the invention to present an  Dobrinsky. One would have been motivated to do so since this would inform a user that the device is in sleep mode.

Regarding Claim 15:
The modified invention of claim 14 teaches the device according to claim 14, wherein after the visual indication that the extermination program is complete, the primary controller operates the device to operate to provide a subsequent delivery of the extermination program (Dobrinsky para 48- “enter a low power (sleep) mode until receiving a signal from the central control component 42.” A signal from the central control is indicative of a subsequent extermination program.).

Regarding Claim 16:
The modified invention of claim 12 teaches the device according to claim 12, further comprising a plurality of sensors connected to the primary controller (Dobrinsky (14b), para 32), wherein the primary controller identifies the target in the information provided to the primary controller by the plurality of sensors wherein the identified target is the selected target type (Dobrinsky para 38).

Regarding Claim 20:
Dobrinsky teaches the device according to claim 12, wherein the UVC emitter is configured to emit UVC light between 240 and 280 nanometers in wavelength (abstract, the range of light emitted by Dobrinsky substantially overlaps the claimed range).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Dobrinsky in view of Aiking and further in view of US 9,707,307 B1 [Shur].

Regarding Claim 18:
The modified invention of claim 16 teaches the device according to claim 16, wherein the host is a plurality of hosts (Dobrinsky claim 11, Fig. 5), and wherein the target is a plurality of targets on the plurality of hosts (claim 11, Fig. 5), 
Wherein the primary controller further detects the plurality of targets on the plurality of hosts from the information provided to the primary controller by the plurality of sensors (para 32, 38; Fig. 3).
However, the modified invention fails to teach that the UVC controller is configured to control the UVC emitter to emit UVC light at a given target among the plurality of targets until the primary controller no longer detect the given target in the information provided to the primary controller by the plurality of sensors.
Shur teaches a device irradiating targets with UV radiation (abstract, claim 1) further comprising a controller configured to control the UVC emitter to emit UVC light at a given target among the plurality of targets until the primary controller no longer detect the given target in the information provided to the primary controller by the plurality of sensors (claim 1; 13:26-33, 13:55-61). It would have been obvious to one of ordinary skill in the art before the effective time of filing to add the control of UV irradiation taught by Shur to the above modified invention. One would have been motivated to do so since this would prevent unnecessary irradiation, and thus improve the efficiency of the device.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Dobrinsky in view of Aiking and further in view of US 10,201,626 B1 [Rapp].

Regarding Claim 19:
The modified invention of claim 12 teaches the device according to claim 12, wherein the UVC emitter is one or more LEDs (Dobrinsky para 31), wherein the extermination program is customizable as a custom extermination program (Dobrinsky paras 45-46).
However, Dobrinsky fails to teach that the device is handheld and includes a user input for selecting the target type.
Rapp teaches a device that irradiates targets with UVC light (abstract), wherein the device is handheld (Fig. 5 shows the handle) and includes a user input for selecting the target type (2:51; Claim 1 part d). It would have been obvious to one of ordinary skill in the art before the effective time of filing to make the above modified invention handheld in the fashion taught by Rapp. One would have been motivated to do so since this would portable and safe UVC treatment device (Rapp 1:37-40).

Response to Arguments
Applicant's arguments filed 12/21/20 have been fully considered but they are not persuasive. 
The indefiniteness rejections of record are withdrawn.
Applicant argues that Dobrinsky fails to teach the claimed irradiation parameters of claim 12. This is true, however, Aiking teaches said parameters and makes their addition to Dobrinsky obvious.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                             
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT A STOFFA whose telephone number is (571)270-1782.  The examiner can normally be reached on M-F 0700-2000 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 5712722293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WYATT STOFFA
Primary Examiner
Art Unit 2881



/WYATT A STOFFA/            Primary Examiner, Art Unit 2881